Title: To Thomas Jefferson from Volney, 5 July 1797
From: Volney, Constantin François Chasseboeuf, Comte de
To: Jefferson, Thomas


                    
                        Volney à Monsieur jefferson
                        philadelphie 5 juillet 1797
                    
                    Je Suis aussi touché de Votre offre, en la considerant et quant au fonds et quant à la forme, que le peut être un cœur qui Connaît le Sentiment de L’amitié et le prix de la générosité. Je N’hesiterais pas de l’accepter, si j’étais dans le cas. Mais heureusement mon œconomie et ma prévoyance ne me laissent rien à desirer du coté de l’argent. Mon motif de rester ici porte sur d’autres causes, dont il Serait peut être bon que Nous traîtassions avant Votre départ: car il serait possible que Notre séparation fut longue: Voulez-Vous M’assigner une heure dans la Soiré depuis 6 heures.
                